DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 2007/0182442) in view of Zhang (US 2020/0020293).
Regarding claim 1, Hata teaches  An electro-optical apparatus comprising:
an array substrate (Fig. 20, element 2000) including a display region in which scanning signal lines and image signal lines are arranged in a matrix (Fig. 20 gate line 206 and source line 207), and pixel switch elements and pixel electrodes are formed at intersections of the scanning signal lines and the image signal lines, respectively (Fig. 20 element 2008); an electro-optical layer arranged corresponding to the display region (LCD); and a scanning signal line drive circuit that drives the scanning signal lines and an image signal line drive circuit that drives the image signal lines, the scanning signal line drive circuit and the image signal line drive circuit being arranged in a peripheral portion of the display region (Fig. 20 gate driver 2001 and source drive 2002) the electro-optical apparatus further comprising: an inspection switch element of which a (Fig. 13-14 switching element 1301 and test circuit 126 including transistors 1403 and 1406 [0122]) an y detection circuit unit that receives an output from another current electrode of the inspection switch element to detect an abnormality of the scanning signal line drive circuit or the image signal line drive circuit (test circuit 126 receives outputs from switching element 1301 [0121-0122]][131] teaches the circuits detect a defect on the source line and the gate line) , wherein the detection circuit unit outputs an abnormality signal when an output voltage from the another current electrode of the inspection switch element is outside a predetermined voltage range during an activation period of the drive output of the scanning signal line drive circuit test circuit 126 receives outputs from switching element 1301 [0121-0122]][131] teaches the circuits detect a defect on the source line and the gate line). Although Hata teaches detecting an abnormality in the scanning line drive circuit with the inspection transistor.
However in the same field of determining defects in the display device, Zhang teaches a method of detecting an abnormality in the scanning line drive circuit with an inspection transistor ([0059-0062] the signal collection unit 121 being the inspection transistor and the pulse detection unit 123 being the abnormality detection circuit).
Therefore it would have been obvious to one of ordinary skill to combine the system as taught by Hata with the method abnormality detection as taught by Zhang. 
Regarding claim 2, Hata teaches the switch element  is formed in a same process as the pixel switch element (1403 and 1406 same as pixel element 201).
Regarding claim 3, Hata teaches wherein the drive output of the scanning signal line drive circuit of a final stage or  subsequent stages with respect to a scanning direction is connected to the inspection switch element, and a drive output of the image signal line drive circuit of a final stage or subsequent stages with respect to a scanning direction is connected to the inspection switch element (Fig. 13 shows switching circuit 1301 and test circuit 126 connected to last signal line of 101 and last driving lines of 102 meaning they are electrically connected to a final stage).
Regarding claim 4, Hata teaches wherein the inspection switch element is connected to both a drive output of a scanning start side and a drive output of a scanning end side of the scanning signal line drive circuit, and to both a drive output of a scanning start side and a drive output of a scanning end side of the image signal line drive circuit(Fig. 14 shows switching circuit 1301 and test circuit 126 connected to last signal line of 101 and last driving lines of 102 meaning they are electrically connected to a start side and end side of the driving circuits), and an output of the inspection switch element selected according to switching of a scanning direction of the scanning signal line drive circuit and the image signal line drive circuit is input to the detection circuit unit. test circuit 126 receives outputs from switching element 1301 [0121-0122]][131] teaches the circuits detect a defect on the source line and the gate line) Zhang teaches a method of detecting an abnormality detection circuit ([0059-0062] the signal collection unit 121 being the inspection transistor and the pulse detection unit 123 being the abnormality detection circuit).
Regarding claim 7, Hata teaches wherein the drive output of the scanning signal line drive circuit of a final stage with respect to a scanning direction is connected to a control electrode of the inspection switch element(Fig. 14 shows switching circuit 1301 and test circuit 126 connected to last signal line of 101  via transistors 1403 and 1406 and last driving lines of 102 meaning they are electrically connected to a final stage).
Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621